Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered February 3, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The record of the suppression hearing contains no evidence supporting defendant’s contention that the police illegally lured him from his apartment in order to take him into custody. Rather, the record shows that defendant willingly came outside to speak with the police and that during the course of the *797conversation he voluntarily turned his knife over to the police who then placed him under arrest. Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.